On Motion for Rehearing
GRAVES, Presiding Judge.
This cause was heretofore dismissed because of the lack of a notice of appeal to be found in the record. In the motion for rehearing we are presented with the affidavit of counsel for the appellant which states that he gave notice of appeal in open court at the time provided by law. There is no such order or statement of any kind by the clerk, the judge, or anyone else, save the affidavit of appellant’s attorney to that effect.
There being no order of any kind presented in the record to this matter, we adhere to our ruling in the original opinion.
The motion for rehearing is overruled.